Citation Nr: 0024383	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  95-00 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hot flashes due to 
undiagnosed illness.

2.  Entitlement to service connection for stomach problems 
due to undiagnosed illness.

3.  Entitlement to service connection for diarrhea due to 
undiagnosed illness.

4.  Entitlement to service connection for constipation due to 
undiagnosed illness.

5.  Entitlement to service connection for fatigue due to 
undiagnosed illness.

6.  Entitlement to service connection for body aches due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991 and from December 1995 to February 1999.  A period of 
earlier service has not been verified.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  In January 1999 the Board remanded the issues on 
appeal to the RO for further development.  The case has been 
returned to the Board for further appellate action.  

Subsequent to the Board's January 1999 remand, the RO granted 
service connection for a skin disorder in a September 1999 
rating decision.  Therefore, the issue is no longer before 
the Board for appellate consideration.


REMAND

In January 1999, the Board remanded this case, in part, to 
obtain VA examinations for the veteran and medical opinions 
necessary for adjudication.  Specifically, the examining 
physicians were requested to: 

"review the veteran's claims file and 
offer an opinion as to whether it is at 
least as likely as not that any current 
disability or disorder is etiologically 
related to service, including service in 
the Persian Gulf during Operation Desert 
Storm.  The rationale for the opinion 
expressed should be explained."

Although the June 1999 VA general medical and 
gastrointestinal examination reports show diagnoses of 
irritable bowel syndrome and anal fissure, the examiners did 
not offer opinions as to the etiology of the veteran's 
disabilities, as requested in the remand.  Moreover, although 
the examiner indicated that the gynecological examination was 
normal, a request was made for an ultrasound and serological 
studies to evaluate for an enlarged uterus and premature 
menopause respectively.  There is no indication whether these 
studies were conducted.  Nor is there any indication that any 
of the examiners reviewed the veteran's claims files.  As the 
VA medical examinations did not fully comply with the 1999 
Board remand they are inadequate for adjudicative purposes 
and additional development is necessary.  Stegall v. West, 11 
Vet. App 268 (1998).  

The veteran completed a period of service in February 1999.  
In September 1999, the RO attempted to obtain service medical 
records from this period of service, and were provided with 
an incomplete set, and were informed that the remainder were 
unavailable.  Two further attempts proved unsuccessful.   

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should obtain copies of the 
results of any studies conducted in 
conjunction with the veteran's VA 
examinations in June 1999, to include the 
results of any ultrasounds or serological 
studies.  

2.  Thereafter, and if feasible, the RO 
should request that the VA examiners, who 
performed the June 1999 examinations, 
review those records, as well as all 
other pertinent medical records in the 
claims folder and specifically indicate 
whether diagnoses can be made and further 
offer opinions as to whether it is at 
least as likely as not that any of the 
current disabilities are etiologically 
related to service.  The rationale for 
the opinions expressed should be 
explained.  If not feasible, the RO 
should again arrange for appropriate VA 
examination of the veteran by physicians 
to determine the nature and extent of any 
fatigue, hot flashes, body aches and 
stomach problems (to include diarrhea and 
constipation) present.  All indicated 
studies should be performed.  The 
examiners are requested to review the 
veteran's claims files and offer opinions 
concerning the etiology of any current 
disability, to include whether it is at 
least as likely as not that any current 
disability or disorder is etiologically 
related to service.  The claims folders 
and a separate copy of this remand must 
be made available to the examiners for 
review prior to the examination and the 
examiners should confirm that the files 
have been reviewed.  All indicated 
studies should be performed.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on her claim.  

4.  After completion of the above 
directives, the RO should review the 
examination reports to determine if they 
are in compliance with this remand.  If 
deficient in any manner, the reports 
should be returned, along with the claims 
file, for immediate corrective action.

5.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of entitlement to 
service connection for fatigue, body 
aches, hot flashes, stomach problems, to 
include diarrhea and constipation, to 
include consideration of the provisions 
of 38 C.F.R. § 3.317.  

If the benefits sought on appeal is not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and her representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  No 
action is required of the veteran until she is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




